Title: Virginia Delegates to Edmund Randolph, 25 March 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
New York Mar. 25. 1787.
Since my last the Delegation has received your Excellency’s two favors of the 16th. ult. and the 8th. inst. The anonymous paper inclosed in the former certainly merits serious attention, and will be communicated to Congress.
The Report of Mr. Jay on the Note of Mr. Van Berkel has not yet received a decision. The subject of it involves several nice questions which require an accurate attention as well to the federal Constitution as to the Commercial Treaty with Holland.
Congress have within the course of the past week been investigating the savings which might be derived from an oeconomical revision of the Civil list, and have made reductions of salaries to the amount of about 20,000 dollars. It is proposed to extend the reform to the abolition of such offices as are not indispensible. The Act which has already past shall be forwarded by the next mail.
The proposition made in the Legislature of this State for renouncing its pretensions with respect to Vermont, seems to meet with obstacles. No definitive question however has yet been taken. I have the honor to be Yr. Excelly’s Most Obdt & hble Servt
Js. Madison Jr
